Case 2:17-cv-02873-JPM-dkv Document 135 Filed 07/24/19 Page 1 of 2                 PageID 2394



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION
  MICHAEL GOZA,
        Plaintiff,
 v.                                           CIVIL ACTION NO.: 17-CV-2873 JPM/dkv

 MEMPHIS LIGHT GAS AND WATER DIVISION,
 A division of the City of Memphis, Tennessee,

       Defendant.
 _____________________________________________________________________________
                       DEFENDANT’S NOTICE OF APPEAL
 _______________________________________________________________________________

        Notice is hereby given that Defendant Memphis Light Gas & Water Division appeals to

 the United States Court of Appeals for the Sixth Circuit:

               Order Denying Defendant’s Motion for Default Judgment [ECF ID 90], entered
                December 11, 2018;
               Order Granting Plaintiff’s Motion to Strike [ECF ID 91], entered on December
                21, 2018; and
               Judgment [ECF ID 126], entered June 24, 2019.



                                              Respectfully submitted,

                                              FISHER & PHILLIPS LLP

                                              By:     /s/ Jeff Weintraub________________
                                                       Jeff Weintraub (TN BPR #009686)
                                                      Courtney Leyes (TN BPR #034012)
                                                      1715 Aaron Brenner Drive, Ste 312
                                                      Memphis, Tennessee 38120
                                                      (901) 526-0431 – telephone
                                                      (901) 526-8183 – facsimile
                                                      jweintraub@fisherphillips.com
                                                      cleyes@fisherphillips.com

                                                      Attorneys for Defendant,
                                                      Memphis Light Gas & Water
Case 2:17-cv-02873-JPM-dkv Document 135 Filed 07/24/19 Page 2 of 2                       PageID 2395



                                  CERTIFICATE OF SERVICE

        I, Jeff Weintraub, do hereby certify that on this 23rd day of July, 2019, I filed the foregoing

 with the Clerk of Court utilizing the ECF-System, which sent a copy of same to the following:

                                         Bryce W. Ashby
                                          Donald Donati
                                        Donati Law, PLLC
                                       1545 Union Avenue
                                    Memphis, Tennessee 38104
                                    Telephone: 901-278-1004
                                       Fax: 901-278-3111
                                      bryce@donatilaw.com
                                       don@donatilaw.com


                                                       /s/ Jeff Weintraub_________________
                                                       Jeff Weintraub
